DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of the species of CD9, ApoB, and HEK293 cells in the reply filed on 9/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Since searches for the elected species rendered results relevant for CD63, CD81, RVG, enzyme, nucleic acid, and dendritic cells, these species are rejoined and examined together with the elected species of CD9, ApoB, and HEK293 cells.  The restriction requirement between these species is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1-15 are pending and under examination.

Claim Objections
2.	Claim 1 is objected to because of the recitation “an extracellular domain of a transmembrane protein” in the last line.  Appropriate correction to “the extracellular domain of a transmembrane protein” is required.

3.	Claim 7 is objected to because of the recitation “the transmembrane” in the last line.  Appropriate correction to “the transmembrane domain” is required.

4.	Claim 15 is objected to because of the recitation “an extracellular domain of a transmembrane protein” in the last line.  Appropriate correction to “the extracellular domain of the transmembrane protein” is required

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites three different dose ranges; reciting three different dose ranges in a single claim leads to confusion over the intended scope of the claim because it is not clear what range is a claim limitation.
Furthermore, the parent claim 11 recites a pharmaceutical composition comprising an exosome as an active ingredient.  The recitation “wherein a pharmaceutical effective amount is 0.001 to 10 g/kg…” renders claim 13 indefinite because the amount of active ingredient per dose cannot be determined based on the recitations in claims 11 and 13.  
Thus, the metes and bounds of the claim cannot be determined and the claim is indefinite.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 5, 7-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (Mol. Ther., 2013, 21: 185-191).
	Ohno et al. teach a method for producing engineered exosomes for delivery of let-7a miRNA to EGFR-expressing breast cancer cells, the method comprising: (1) transfecting HEK293 cells with an expression vector encoding a fusion between GE11 peptide or EGF and the PDGFR transmembrane domain; (2) introducing into the transfected HEK293 cells let-7a miRNA via lipofection; and (3) purifying the engineered exosomes from the culture medium; Ohno et al. teach using the engineered exosomes for the in vivo delivery of let-7a miRNA to the EGFR-expressing breast cancer cells, i.e., they also teach a pharmaceutical composition (claims 1, 4, 5, 7-11, 14, and 15) (see Abstract; p. 185, column 2, third full paragraph; paragraph bridging p. 185 and 186; p. 186, paragraph bridging columns 1 and 2 and Fig. 1; paragraph bridging p. 187 and 188; p. 189, column 1, second paragraph).  Thus, Ohno et al. teach all claim limitations anticipate the claimed invention.

9.	Claims 1, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez-Ervity et al. (Nature Biotechnol., 2011, 4: 341-345).
Alvarez-Ervity et al. teach a method for producing engineered exosomes for delivery of siRNA to the brain, the method comprising: (1) transfecting dendritic with an expression vector encoding a fusion between the neuron specific peptide RVG and Lamp2b; (2) purifying the engineered exosomes from the culture medium; and (3) loading the purified exosomes with an anti-BACE1 siRNA via electroporation, where BACE1 is has therapeutic potential for Alzheimer’s disease (AD) as BACE1 is responsible for producing amyloid [Symbol font/0x62].  Alvarez-Ervity et al. teach formulating the exosomes as a pharmaceutical composition and using the pharmaceutical composition to deliver the anti-BACE1 siRNA to the brain in vivo, where delivery entails the i.v. administration to 8-10 weeks-old C57BL16 male mouse (150 [Symbol font/0x6D]g exosomes per mouse) (claims 1, 4, 6-11, 14, and 15) (see Abstract; p. 341, column 2; p. 342, Fig. 1 and column 2, last paragraph; p. 343, column 1; Online Methods).  As evidenced by the attached Jackson Laboratory Data Sheet, the body weight for an 8 weeks-old C57BL16 male mouse is 25 g, i.e., Alvarez-Ervity et al. teach administering 0.006 g/kg (claim 13).  Thus, Alvarez-Ervity et al. teach all claim limitations anticipate the claimed invention.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al.
	The teachings of Ohno et al. are applied as above for claims 1, 4, 5, 7-11, 14, and 15.  Ohno et al. do not specifically teach the limitation of claims 12 and 13.  However, selection of the claimed ranges represents routine optimization.  One of skill in the art would have reasonably concluded that the amount of exosomes in the pharmaceutical composition and the administered dose are results-effective variables.  One of skill in the art would have found obvious to use routine experimentation and vary the amount and dose to achieve the predictable result of optimizing therapy.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 1, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Ervity et al., in view of Johnsen et al. (BBA, 2014, 1846: 75-87).
The teachings of Alvarez-Ervity et al. are applied as above for claims 1, 4, 6-11, and 13-15.  Alvarez-Ervity et al. do not specifically teach the limitation of claim 12.  However, selection of the claimed range represents routine optimization.  One of skill in the art would have reasonably concluded that the amount of exosomes in the pharmaceutical composition a result-effective variable.  One of skill in the art would have found obvious to use routine experimentation and vary the amount of exosomes in the pharmaceutical composition to achieve the predictable result of optimizing therapy.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Alvarez-Ervity et al. do not teach CD9, CD63, and CD81 (claims 2 and 3).  Johnsen et al. teach that, similar to Lamp2b, the tetraspanins CD9, CD63, and CD81 are exosomal transmembrane proteins (see p. 76, paragraph bridging columns 1 and 2; p. 77, column 1, first paragraph).  One of skill in the art would have found obvious to modify Alvarez-Ervity et al. by replacing Lamp2b with any of CD9, CD63, and CD81 to achieve the predictable result of obtaining neuron-targeted exosomes.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

13.	Claims 1, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Ervity et al., in view of Spencer et al. (PLOS One, 2011, 6: 1-12).
The teachings of Alvarez-Ervity et al. are applied as above for claims 1, 4, 6-11, and 13-15.  Alvarez-Ervity et al. do not teach the elected species of ApoB and protein drug (claims 6 and 8).  Spencer et al. teach that the ApoB receptor binding domain could be used for the delivery of AD therapeutic agents across BBB to neurons, where the therapeutic agent is neprilysin, an amyloid [Symbol font/0x62]-degrading enzyme (see Abstract; paragraph bridging p. 1 and 2; p. 3; p. 5-6).  Based on these teachings, one of skill in the art would have found obvious to modify the exosomes of Alvarez-Ervity et al. by replacing RVG with the ApoB receptor binding domain and further add neprilysin or replace the anti-BACE1 siRNA with neprilysin to achieve the predictable result of obtaining a composition suitable to treat AD.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633